                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         DARRYL WAYNE SCHILLING,
                                   7                                                      Case No. 17-cv-04054-YGR (PR)
                                                         Plaintiff,
                                   8                                                      JUDGMENT
                                                    v.
                                   9
                                         GARY LOREDO, et al.,
                                  10
                                                         Defendants.
                                  11

                                  12          For the reasons set forth in this Court’s Order Granting Defendants’ Motion for Summary
Northern District of California
 United States District Court




                                  13   Judgment and Addressing Plaintiff’s Pending Motions,

                                  14          IT IS ORDERED AND ADJUDGED

                                  15          That pursuant to the Court’s Order granting Defendants’ motion for summary judgment,

                                  16   judgment is hereby entered in favor of the named Defendants against whom Plaintiff alleged his

                                  17   First and Eighth Amendment claims, and against Plaintiff. And that each party bear its own costs

                                  18   of action.

                                  19   Dated: May 24, 2019

                                  20                                                  ______________________________________
                                                                                      YVONNE GONZALEZ ROGERS
                                  21                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
